FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                    UNITED STATES COURT OF APPEALS                     May 7, 2008
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT                         Clerk of Court


 ALLAH BURMAN,

               Petitioner - Appellant,                   No. 07-6260
          v.                                           (W.D. Oklahoma)
 JOSEPH SCIBANA, Warden,                           (D.C. No. CV-07-762-F)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The court therefore orders the case submitted without oral argument.

      Allah Burman, proceeding pro se, appeals the district court’s denial of the

habeas corpus petition he filed on July 9, 2007, pursuant to 28 U.S.C. § 2241.

Exercising jurisdiction under 28 U.S.C. § 1291, we reverse the district court’s


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
dismissal of Burman’s petition without prejudice and remand to the district court

with instruction to dismiss the petition with prejudice.

      Burman was convicted of possessing cocaine with intent to distribute it, in

violation of 18 U.S.C. § 841(a)(1), and conspiracy to distribute cocaine, in

violation of 18 U.S.C. § 846. United States v. Burman, 151 F. App’x 260, 261

(4th Cir. 2005). The Fourth Circuit Court of Appeals affirmed his convictions but

ordered the district court to resentence him in conformity with United States v.

Booker, 543 U.S. 220 (2005). Id. at 262. He was resentenced on May 17, 2006,

by the United States District Court for the District of Maryland. He is currently

incarcerated at the Federal Correctional Institute in El Reno, Oklahoma.

      On June 22, 2005, Burman filed a self-styled “Motion to Vacate Void

Judgment Pursuant to Rule 60(b) of The Civil Judicial Procedure And Rules For

Intrinsic Fraud” with the United States District Court for the Western District of

Oklahoma. The court construed Burman’s motion as a challenge to the validity of

his federal conviction pursuant to 28 U.S.C. § 2255. The motion was dismissed

without prejudice, however, because Burman failed to pay the filing fee or move

to proceed in forma pauperis. Burman was advised that even if he had paid the

filing fee, the district court for the Western District of Oklahoma does not have

jurisdiction to decide his § 2255 motion because his conviction was entered by

the Maryland district court.




                                         -2-
      On April 25, 2006, Burman filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 with the Oklahoma district court. The court

concluded the claims Burman sought to raise in his petition were collateral

challenges to the validity of his convictions and sentence, not challenges to the

execution of his sentence. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

1996) (explaining the difference between claims properly brought in a 28 U.S.C.

§ 2241 habeas petition and those brought in a 28 U.S.C. § 2255 motion to vacate).

The court dismissed Burman’s § 2241 petition without prejudice, concluding

Burman had failed to show that the remedy afforded him under 28 U.S.C. § 2255

is inadequate or ineffective. See Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th

Cir. 1999) (holding 28 U.S.C. § 2255 is the exclusive remedy for challenges to

the validity of a conviction or sentence unless it is inadequate or ineffective).

The court once again instructed Burman that his § 2255 motion must be brought

in the district court where his convictions and sentence were entered. See

Bradshaw, 866 F.3d at 166.

      On July 9, 2007, Burman filed the instant § 2241 habeas petition, again

raising claims challenging the validity of his convictions and sentence. The

district court dismissed the petition without prejudice, concluding the petition was

a successive § 2241 and, alternatively, that Burman failed to show the remedy

under § 2255 is inadequate or ineffective. Our review of the entire record

confirms that the district court correctly concluded the instant § 2241 petition

                                          -3-
seeks to raise the same claims Burman sought to raise in his April 25, 2006,

petition. It is also clear that Burman has failed to show that § 2255 is inadequate

or ineffective and his claims must, therefore, be raised in a § 2255 motion filed in

the district that imposed the judgment and sentence. 1

      In light of the abusive and repetitive nature of Burman’s habeas filings in

the Western District of Oklahoma, this court reverses the district court’s

dismissal of the instant petition without prejudice and remands the matter to the

district court with instruction to dismiss the petition with prejudice. See

McCleskey v. Zant, 499 U.S. 467 (1991) (discussing abuse-of-the-writ principles).

On remand, the district court should consider whether to impose filing restrictions

or other sanctions on Burman. All of Burman’s outstanding motions are denied

as moot.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




      1
       It appears that Burman filed a § 2255 motion with the Maryland district
court on April 15, 2008.

                                         -4-